[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                          FEBRUARY 2, 2010
                             No. 09-11866
                                                             JOHN LEY
                       ________________________
                                                           ACTING CLERK

                 D. C. Docket No. 06-00027-CV-T-33MAP

UNITED STATES OF AMERICA, ex rel.


                                                                    Plaintiff,

PATRICIA HOWARD,

                                                          Plaintiff-Appellant,

                                  versus

USA ENVIRONMENTAL, INC.,

                                                         Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (February 2, 2010)

Before BARKETT, PRYOR and HILL, Circuit Judges.
PER CURIAM:

      We affirm the district court’s dismissal of this case for the reasons

expressed in its Orders of January 19, 2009 and March 12, 2009.

      AFFIRMED.




                                          2